Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Response to Amendment
The amendment filed on 4/21/2021 has been entered. Claims 1, 9, 14, and 20 are currently amended.  Claims 1-7 and 9-20 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 7, filed on 4/21/2021, with respect to 112(a), 112(d) and 112(b) rejections has been fully considered and is persuasive.  The 112(a), 112(d) and 112(b) rejections are withdrawn.
However, new ground of rejection is set forth in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 18 recite “inductive pulse having an intensity in the range of 2.0 to 2.5 J/C*mm2”.  The specification provides no definition on inductive pulse intensity. One of ordinary skill would not be able to correlate inductive pulse intensity with the unit of J/C*mm2.  Claims 12-13 and 19 are rejected likewise as depending on claim 11 and 18, respectively.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art (MPEP 2173.06.II).  Therefore, claims 11-13 and 18-19 are not examined with prior art rejection because it is not clear to the examiner as to what proper interpretation should be given to the claimed units of “J/C*mm2”, which does not reasonably correlate to conventional units of induction pulse intensity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Effect of Quenching Rate on Distortion and Residual Stresses During Induction Hardening of a Full-Float Truck Axle Shaft”, JMEPEG (2014) 23:4170–4180), and alternatively in view of Chadwick (US4021274A).
Regarding claim 1, Li teaches induction hardening of a steel axle shaft of a full-float truck.  The examiner submits that the difference between axle shaft and crankshaft is shape and size, which does not patentably distinguish from prior art because the induction hardening method is the same (MPEP 2144.04.IV).  Alternatively, Chadwick teaches induction surface hardening and expressly teaches that crankshafts and axle shafts are similar products made by induction hardening [col.1 ln.20-22].  Therefore, it would have been obvious to modify Li with Chadwick by introducing the same induction hardening method in crankshaft since axle shaft and crankshaft are similar products that can be processed by induction heating.
Li’s process comprises induction heating [abstract].  “During induction heating, the surface of the part transforms to austenite” [p.4171].  Therefore, the claimed surface temperature being within an austenitization transformation range is expected to be present.  

Regarding claim 2, Li teaches induction heating as stated above.

Regarding claim 3, Li does not expressively teach temperature at 25th percentile point. However, one of ordinary skill would have been able to identify a heating profile trend from Li’s figure and identify a 25th percentile point (i.e., close to the green line in Li’s Fig. 13 (a)), which meets the claimed limitation.  Specifically, a 25th percentile point halfway between the midpoint and outer surface correlates to a depth of approximately 4.3mm (ie. between the green and purple lines in fig.13a of Li), which encompasses a temperature ranges that overlaps with the claimed ranges of 0.9 times a surface temperature.  See MPEP 2144.05(I).  For example, as determined by the examiner, when a  surface temperature is approximately 980 degrees C (blue line), a corresponding 25th percentile point temperature at 4.3mm would be approximately 880 degrees C, which is approximately 0.9 times a surface temperature [fig.13a].  
Alternatively, the examiner notes that a “midpoint” as claimed can be arbitrarily selected as any point between a core depth and surface according to broadest reasonable interpretation.  Thus, a 25th percentile point halfway between a midpoint of 6mm and a surface would correspond to a depth of 3mm, which reasonably achieves a temperature that is at least 0.9 times a surface temperature as shown in fig.13a of Li above.

Regarding claim 4, Li does not expressively teach temperature at 75th percentile point. However, one of ordinary skill would have been able to identify a heating profile trend from Li’s figure and identify a 75th percentile point (i.e., between the red and purple lines in Li’s Fig. 13 (a)), which meets the claimed limitation.  Specifically, a 75th percentile point halfway between the midpoint of 8.7mm and innermost core of 17.47mm correlates to a depth of approximately 13.1mm (ie. between the red and purple lines in fig.13a of Li), which encompasses a temperature ranges that overlaps with the claimed ranges of 0.5 times a surface 
Alternatively, the examiner notes that a “midpoint” as claimed can be arbitrarily selected as any point between a core depth and surface according to broadest reasonable interpretation.  Thus, a 75th percentile point halfway between a midpoint of 2mm and a innermost core would correspond to a depth of 9.7mm (close to the purple line), which reasonably achieves a temperature that is at least 0.5 times a surface temperature; and the midpoint temperature (at 2mm, between the blue line and green line) is at least 0.7 times the surface temperature, as shown in fig.13a of Li above.

Regarding claim 5, from Li’s Fig. 13 (a), the midpoint temperature at certain time point should be 0.7-0.8 times of the surface temperature at another time point.  For example, there is a time point when the surface temperature is 700 °C; and there is a time point when the midpoint temperature is 0.75 times 700 °C = 525 °C.

Regarding claim 6, from Li’s Fig. 13 (a), the 75th percentile temperature at certain time point should be 0.6-0.7 times of the surface temperature at another time point.  For example, there is a time point when the surface temperature is 700 °C; and there is a time point when the 75th percentile temperature is 0.65 times 700 °C = 455 °C.

Regarding claim 7, the examiner submits that the limitation is about the shape of a product, which does not gain patentable weight (MPEP 2144.04.IV) because it does not change the heat treating method of claim 1 absent concrete evidence to the contrary.  The limitation of temperature profile extending along a radius of the bearing journal surface to the innermost part of the core would have naturally flowed from the temperature profile in claim 1.

Regarding claim 9, Li teaches the axle shaft is made of AISI 1541 [p.4171].  The examiner submits that AISI 1541 steel comprises 0.360 - 0.440% of carbon, meeting the claimed at least 0.3% carbon.

Regarding claim 10, the examiner submits that induction heating mechanism involves alternating current generating a series of pulses.  The claimed plurality of inductive field pulses is inherent to induction heating, and thus is expected to be present in Li’s teaching.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Effect of Quenching Rate on Distortion and Residual Stresses During Induction Hardening of a Full-Float Truck Axle Shaft”, JMEPEG (2014) 23:4170–4180) as applied to claim 1 above, further in view of Pfaffmann (US 5373143 A).
Regarding claim 10, Pfaffmann teaches an induction heating cycle by inducing a plurality of eddy current pulses at varying frequencies.  As shown in Fig. 2, a series of heat pulses are generated by activating and deactivating the power supply [col.7 ln.47 – col.8 ln.6].  The method can monitor the heating of the workpiece to assure that the workpiece obtains the proper temperature during induction heating [col.6 ln.30].  Therefore, it would be obvious to modify Li with Pfaffmann by applying a series of heat pulses for the purpose of monitoring the heating of the workpiece to assure that the workpiece obtains the proper temperature during induction heating.

Claims 7, 9-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Effect of Quenching Rate on Distortion and Residual Stresses During Induction Hardening of a Full-Float Truck Axle Shaft”, JMEPEG (2014) 23:4170–4180) and alternatively in view of Chadwick (US4021274A) as applied to claim 1 above, further in view of Doyon et al (“Induction Hardening of Crankshafts and Camshafts”, ASM Handbook 4C, 2014).
Regarding claim 7, Doyon teaches that “[J]ournals (Fig. 1) are the parts of the rotating shaft that turn in the bearing (Ref 3)” and are comprised in a cylindrical (ie. round surface) crankshaft [p.173].  Therefore, the claimed round bearing journal surface is part of the outer surface of crankshaft in claim 1; and the claimed temperature profile extending along a radius of the bearing journal surface to the innermost part of the core is included in the temperature profile from the outer surface to a core of the crankshaft in claim 1.

Regarding claim 9, Li in view of Doyon teaches the method in claim 7 as stated above.  Li teaches the axle shaft is made of AISI 1541 [p.4171].  The examiner submits that AISI 1541 steel comprises 0.360 - 0.440% of carbon, meeting the claimed at least 0.3% carbon.

Regarding claim 10, Li in view of Doyon teaches the method in claim 9 as stated above.  The examiner submits that induction heating mechanism involves alternating current generating a series of pulses.  The claimed plurality of inductive field pulses is inherent to induction heating, and thus is expected to be present in Li’s teaching.

Regarding claim 14, the examiner recognizes that claim 14 differs from claim 1 by substituting the surface of crankshaft in claim 1 with round bearing journal surface in claim 14, and adding forming the crankshaft and forming the journal surface.
Li teaches the method of induction heating of crankshaft in claim 1 as stated in claim 1 rejection.  The examiner submits that even though Li teaches general shaft surface induction heating, the currently claimed journal surface is part of the crankshaft; and thus the method is expected to be the same, absent of concrete evidence to the contrary.
Li does not teach forming the crankshaft of a steel crankshaft material or forming a round bearing journal surface about the crankshaft.
Doyon teaches that the great majority of automotive crankshafts are cast or forged; and steel forgings is among the materials most frequently used for automotive crankshafts, resulting cranks with stronger, higher impact toughness, more homogeneous microstructure, and better fatigue resistance [p.173].  Therefore, it would be obvious to modify Li with Doyon by applying forming crankshaft by steel forging for the purpose of obtaining cranks with stronger, higher impact toughness, more homogeneous microstructure, and better fatigue resistance.
Doyon teaches that “[J]ournals (Fig. 1) are the parts of the rotating shaft that turn in the bearing (Ref 3)” and are comprised in a cylindrical (ie. round surface) crankshaft [p.173].  Therefore, the claimed forming a round bearing journal surface about the crankshaft is included in Doyon’s teaching of crankshaft forming.

Regarding claim 15, the examiner recognizes that the limitations of claim 15 are included in claims 3 and 4, with the crankshaft surface recited in claims 3 and 4 being replaced with the round bearing journal surface recited in claim 14.  Li teaches the 25th percentile temperature and 75th percentile temperature as stated in the rejection of claims 3 and 4; and Li in view of Doyon teaches the limitations in claim 14 as stated above

Regarding claim 16, the examiner recognizes that the limitations of claim 16 are included in claims 5 and 6, with the crankshaft surface recited in claims 5 and 6 being replaced with the round bearing journal surface recited in claim 14.  Li teaches the midpoint temperature and the 75th percentile temperature as stated in the rejection of claims 5 and 6; and Li in view of Doyon teaches the limitations in claim 14 as stated above.

Regarding claim 17, the examiner recognizes that the limitations of claim 17 are included in claim 9, with the crankshaft surface recited in claim 9 being replaced with the round bearing journal surface recited in claim 14.  Li teaches the crankshaft material as stated in the rejection of claim 9; and Li in view of Doyon teaches the limitations in claim 14 as stated above.

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Effect of Quenching Rate on Distortion and Residual Stresses During Induction Hardening of a Full-Float Truck Axle Shaft”, JMEPEG (2014) 23:4170–4180) and alternatively in view of Chadwick (US4021274A) as applied to claim 1 above, alternatively in view of Pfaffmann (US 5373143 A).
Regarding claim 20, the examiner recognizes that the limitations of claim 20 are included in claim 1, with the crankshaft recited in claim 1 being replaced with a work piece in claim 20, and the heat treating recited in claim 1 being replaced with a series of inductive heating pulses in claim 20.  Li teaches induction hardening a crankshaft work piece in claim 1.  The examiner submits that induction heating mechanism involves alternating current generating a series of pulses.  The claimed a series of inductive heating pulses is inherent to induction heating, and thus is expected to be present in Li’s teaching.
Alternatively, Pfaffmann teaches an induction heating cycle by inducing a plurality of eddy current pulses at varying frequencies.  As shown in Fig. 2, a series of heat pulses are generated by activating and deactivating the power supply [col.7 ln.47 – col.8 ln.6].  The method can monitor the heating of the workpiece to assure that the workpiece obtains the proper temperature during induction heating [col.6 ln.30].  Therefore, it would be obvious to modify Li with Pfaffmann by applying a series of heat pulses for the purpose of monitoring the heating of the workpiece to assure that the workpiece obtains the proper temperature during induction heating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734